ICJ_059_NuclearTests_NZL_FRA_1974-12-20_ORD_01_NA_04_EN.txt. 537 NUCLEAR TESTS (ORDER 20 XII 74)

has she invoked any basis of jurisdiction vis-à-vis France in her request to
intervene.

The Court should have decided upon this request itself as required by
Article 62 of the Statute of the Court and should, in my view, have rejected
it on the ground that the condition of reciprocity of an obligation to accept
the Court’s jurisdiction was wholly absent between Fiji and France.

Judges DirLARD and Sir Humphrey WaLpock make the following
joint declaration:

The Order states that, the Court having found that the claim of New
Zealand no longer has any object, the Court is not called upon to give a
decision thereon and consequently there will no longer be any proceedings
to which intervention can relate. The Application of the Government of
Fiji has, according to the Order, therefore lapsed.

The conclusion flows logically from the premise. As Members of the
Court, bound by its decision in the Nuclear Tests case, we are therefore
impelled to vote in favour of the Order. It is clearly not possible for the
Government of Fiji to intervene in proceedings, when, by the Judgment of
the Court, no proceedings exist.

Having said this we feel it incumbent on us to state that we do not agree
with the premise which furnishes the ground on which the Court’s con-
clusion rests. As indicated in detail in the dissenting opinion of ourselves
and some of our colleagues, we do not agree that the Court should have
decided that no further action is called for on the claim of New Zealand
against France.

If, in the case of New Zealand v. France, the views of the minority had
prevailed, the issue of.Fiji’s intervention would have required examination
in order to determine whether or not there existed a sufficient jurisdic-
tional link between Fiji and France to justify the former’s intervention
under Article 62 of the Court’s Statute. Furthermore, in our view an
opportunity should have been given to Fiji to be heard on the issue before
this determination was made.

It follows from what we have said above that, while we feel impelled to
vote for the Order of the Court, our reasons for doing so differ in certain
respects from those advanced by the Court.

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have concurred in voting for the dismissal of Fiji’s application to
intervene under Article 62 of the Statute for a reason other than that on

6
538 NUCLEAR TESTS (ORDER 20 XII 74)

which the Order is based: because Fiji, which is not a party to the 1928
Act and to the optional clause system, has failed to invoke in its applica-
tion any title of jurisdiction in relation to France.

In my view, in order to be entitled to intervene under Article 62 of the
Statute for the purpose of asserting a right as against the respondent a
State must be in a position in which it could itself bring the respondent
before the Court.

When Article 62 of the Statute was drafted, its authors were proceeding
on the assumption that the intervening State would have its own title of
jurisdiction in relation to the respondent, since the draft Statute then
provided for general compulsory jurisdiction. When that system was
replaced by the optional clause, Article 62 remained untouched, but it
must be interpreted and applied as still subject to that condition. Other-
wise, unreasonable consequences would result, in conflict with basic
principles such as those of the equality of parties before the Court and
the strict reciprocity of rights and obligations among the States which
accept its jurisdiction. A State which cannot be brought before the Court
as a respondent by another State can neither become an applicant vis-a-
vis that State nor an intervener against that same State, entitled to make
independent submissions in support of an interest of its own. In my view
the provision in Article 69, paragraph 2, of the Rules of Court requiring
“a statement of law and of fact justifying intervention” must in circum-
stances like those in the present case be interpreted as including the
requirement of establishing an independent jurisdictional link between
intervener and respondent.

Judge ad hoc Sir Garfield BARWICK makes the following declaration:

J have voted in favour of the Order made in respect of the Application
by Fiji to intervene in these proceedings not because of the Order made by
the Court in the cases Australia v. France and New Zealand v. France
but solely for the reasons expressed by Judge Jiménez de Aréchaga and
Judge Onyeama in their declarations concerning the Fiji Order, with
which I entirely agree.

(Initialled) M.L.
(Initialled) S.A.
